DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 05/02/2022 is acknowledged.
Claims 7, 11, and 12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the position sensor and controller of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-6 and 8-10 objected to because of the following informalities:  The preamble "A roof vent" .  Appropriate correction is required.
Claims 3 and 4 objected to because of the following informalities:  the term "windless unit" is unclear since applicant's specification indicates airflow is possible through the "windless unit". Examiner recommends amending to "weak flow vent"  or "diffuse vent". Examiner notes that paragraph [55] and [56] of the applicant's specification supports use of the terms weak or diffuse.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a driving unit applying a driving force to the vent unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “enter the roof” used in claim 1 is indefinite. Applicant’s figure 5 indicates at the fully extended position of the vent unit is within the roof and therefore cannot “enter” the roof since it never exits the roof. In applying art, the limitation has been interpreted as “retracts into the roof”. Examiner notes that the term “retract” does not require that the vent exits the roof like the term “enter”.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rack unit” in claim s 1-6 and 8-10 is used by the claim to mean “a gear mechanism,” while the accepted meaning is “a cogged or toothed bar or rail engaging with a wheel or pinion.” The term is indefinite because the specification does not clearly redefine the term. Examiner notes that one of applicant’s embodiments includes a rack and pinion referred to as “rack gear” rendering applicant’s term “rack unit” indefinite.
Examiner notes that claims 2, 5, 6, 9 and 10 have been rejected only under 112(b) and no art has been applied. The claims have not been indicated as allowable subject matter since it is unclear if the claims will be allowable once amendments are made to address the indefiniteness of the term “rack unit”.
Claims 2-6 and 8-10 depend upon claim 1 and therefore are also indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuttner et al. (US 2016/0355070 A1) in view of Wittorf (US 2012/0276833 A1).
Regarding claim 1, Kuttner discloses a roof vent comprising a roof (Kuttner 38) at an upper side of a vehicle interior (see Kuttner figure 1) and a vent assembly (Kuttner 20) including at least one vent unit (Kuttner 54 and 60).
Kuttner is silent regarding the vent unit being configured to enter the roof.
However, Wittorf teaches a vent unit (Wittorf 10) that is configured to enter a vehicle dashboard (see Wittorf figures 1A and 1B) when driven by a driving unit in the form of an electric motor (Wittorf 20) and a rack and pinion (Wittorf 22 and 21, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kuttner’s roof vent to utilize Wittorf’s retractable vent unit and it motor and rack and pinion to improve the visual appearance of the roof vent assembly when not in use.
Regarding claim 3, Kuttner and Wittorf as applied to claim 1 further teach the vent assembly comprises a plurality of vent units (Kuttner 54 and 60) and indirect air outlets (Kuttner 68) arranged in a longitudinal direction of the vehicle (see Kuttner figure 1). Examiner notes that Kuttner’s indirect air outlets comprise a plurality of holes (see Kuttner figure 1) and provides indirect air flow as recited in applicant’s description in paragraph [56] of the windless unit.
Regarding claim 4, Kuttner and Wittorf as applied to claim 1 further teach the vent assembly comprises a plurality of vent units (Kuttner 54 and 60) and indirect air outlets (Kuttner 68) arranged symmetrically in the width direction of the vehicle (see Kuttner figure 1). Examiner notes that Kuttner’s indirect air outlets comprise a plurality of holes (see Kuttner figure 1) and provides indirect air flow as recited in applicant’s description in paragraph [56] of the windless unit.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuttner et al. (US 2016/0355070 A1) and Wittorf (US 2012/0276833 A1) as applied to claim 1 above, and further in view of Ozeki (US 2010/0181061 A1).
 Regarding claim 8, Kuttner and Wittorf as applied to claim 1 teach the operation of the vent unit is controlled by a button (Wittorf 7).
Kuttner and Wittorf are silent regarding the use of a position sensor and controller to control the operation of the vent unit based on a detected position.
However, Ozeki teaches a vehicle air conditioning system comprising a plurality of seat occupancy sensors (Ozeki 24 and 25) connected to a controller (Ozeki 28) configured to direct airflow based on positions of occupants (see Ozeki figure 4). Examiner notes that seat occupancy sensors detect the position of an occupant in a seat and are therefore position sensors.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Kuttner and Wittorf’s roof vent to utilize Ozeki’s teaching of a controller and position sensors to improve energy efficiency by only opening the vents when an occupant is detected below the vent.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gehring et al. (US 2005/0176364 A1) teaches a retractable air vent, Hauber (US 4,143,556) teaches a wind opening mechanism similar to applicant's disclosed air vent mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762